Exhibit 10.1
 
VIRTUAL PIGGY, INC. 2013 EQUITY INCENTIVE PLAN
 
Section 1.  Purpose.
 
The purposes of this Virtual Piggy, Inc. 2013 Equity Incentive Plan (the “Plan”)
are (1) to make available to key employees, directors and consultants certain
compensatory arrangements related to the growth in value of the common stock of
the Company so as to generate an increased incentive to contribute to the
Company’s future financial success and prosperity, (2) to enhance the ability of
the Company and its Affiliates to attract and retain exceptionally qualified
individuals whose efforts can affect the financial growth and profitability of
the Company, and (3) to align generally the interests of key employees,
directors and consultants of the Company and its Affiliates with the interests
of the Company’s stockholders.
 
Section 2.  Definitions.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)           “Affiliate” shall mean (i) any entity that, directly or through
one or more intermediaries, is controlled by the Company or (ii) any entity in
which the Company has a significant equity interest, as determined by the
Committee.
 
(b)           “Award” shall mean any Option, Restricted Stock Award, Restricted
Stock Unit, Dividend Equivalent, Other Stock-Based Award, Performance Award or
Substitute Award, granted under the Plan.
 
(c)           “Award Agreement” shall mean any written agreement, contract, or
other instrument or document evidencing any Award granted under the Plan.
 
(d)           “Board of Directors” shall mean the Board of Directors of the
Company as it may be composed from time to time.
 
(e)           “Business Relationship” shall mean, with respect to a Consultant,
such Consultant continuing to render, in the sole determination of the Board of
Directors or the Committee, substantial ongoing services as an independent
contractor of the Company.
 
(f)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, or any successor code thereto.
 
(g)           “Committee” shall mean the Board of Directors, excluding any
director who is not a “Non-Employee Director” within the meaning of Rule 16b-3,
or any such other committee designated by the Board of Directors to administer
the Plan, which committee shall be composed of not less than the minimum number
of members of the Board of Directors from time to time required by Rule 16b-3 or
any applicable law, each of whom is a Non-Employee Director within the meaning
of Rule 16b-3.
 
(h)           “Company” shall mean Virtual Piggy, Inc., or any successor
thereto.
 
(i)           “Company Service” shall mean any service with the Company or any
Affiliate in which the Company have at least a 51% ownership interest.
 
(j)           “Consultant” shall mean a natural person providing bona fide
services to the Company or any Affiliate that are not in connection with the
offer or sale of securities in a capital raising transaction, and such party
does not directly or indirectly promote or maintain a market in the Company’s
securities.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           “Covered Award” means an Award, other than an Option or other
Award with an exercise price per Share not less than the Fair Market Value of a
Share on the date of grant of such Award, to a Covered Employee, if it is
designated as such by the Committee at the time it is granted. Covered Awards
are subject to the provisions of Section 13 of this Plan.
 
(l)           “Covered Employees” means Participants who are designated by the
Committee prior to the grant of an Award who are, or are expected to be at the
time taxable income will be realized with respect to the Award, “covered
employees” within the meaning of Section 162(m).
 
(m)           “Dividend Equivalent” shall mean any right granted under Section
6(c) of the Plan.
 
(n)           “Effective Date” shall mean the date that the Plan is first
approved by the stockholders of the Company.
 
(o)           “Employee” shall mean any employee or employee director of the
Company or of any Affiliate.
 
(p)           “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods, or procedures as shall be
established from time to time by the Committee.
 
(q)            “Incentive Stock Option” or “ISO” shall mean an option granted
under Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code, or any successor provision thereto.
 
(r)            “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.
 
(s)           “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.
 
(t)           “Other Stock-Based Award” shall mean any Award granted under
Section 6(d) of the Plan.
 
(u)           “Participant” shall mean an Employee, Consultant or member of the
Board of Directors who is granted an Award under the Plan.
 
(v)           “Performance Award” shall mean any Award granted hereunder that
complies with Section 6(e)(ii) of the Plan.
 
(w)           “Performance Goals” means one or more objective performance goals,
established by the Committee at the time an Award is granted, and based upon the
attainment of targets for one or any combination of the following criteria,
which may be determined solely by reference to the Company’s performance or the
performance of a subsidiary or an Affiliate (or any business unit thereof) or
based on comparative performance relative to other companies: (i) net income;
(ii) earnings before income taxes; (iii) earnings per share; (iv) return on
stockholders’ equity; (v) expense management; (vi) profitability of an
identifiable business unit or product; (vii) revenue growth; (viii) earnings
growth; (ix) total stockholder return; (x) cash flow; (xi) return on assets;
(xii) pre-tax operating income; (xiii) net economic profit (operating earnings
minus a charge for capital); (xiv) customer satisfaction; (xv) employee
satisfaction; (xvi) strategic innovation; (xvii) number of user sign-ups; or
(xviii) any combination of the foregoing.  Performance Goals shall be set by the
Committee within the time period prescribed by Section 162(m).
 
 
2

--------------------------------------------------------------------------------

 
 
(x)           “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.
 
(y)           “Released Securities” shall mean securities that were Restricted
Securities with respect to which all applicable restrictions have expired,
lapsed, or been waived.
 
(z)           “Restricted Securities” shall mean Awards of Restricted Stock or
other Awards under which issued and outstanding Shares are held subject to
certain restrictions.
 
(aa)           “Restricted Stock” shall mean any Share granted under Section
6(b) of the Plan.
 
(bb)           “Restricted Stock Unit” shall mean any right granted under
Section 6(b) of the Plan that is denominated in Shares.
 
(cc)           “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934 as amended, or
any successor rule and the regulation thereto.
 
(dd)           “Section 162(m)” means Section 162(m) of the Code or any
successor thereto, and the Treasury Regulations thereunder.
 
(ee)           “Share” or “Shares” shall mean share(s) of the common stock of
the Company, and such other securities or property as may become the subject of
Awards pursuant to the adjustment provisions of Section 4(c).
 
(ff)           “Substitute Award” shall mean an Award granted in assumption of,
or in substitution for, an outstanding award previously granted by a company
acquired by the Company or with which the Company combines.
 
Section 3.  Administration.
 
(a)           The Plan shall be administered by the Committee.  Subject to the
terms of the Plan and applicable law, the Committee shall have full power and
authority to designate Participants and:
 
 
(i)
determine the type or types of Awards to be granted to each Participant under
the Plan;

 
 
(ii)
determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards;

 
 
(iii)
determine the terms and conditions of any Award;

 
 
(iv)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, other Awards, or other
property, or to what extent, and under what circumstances Awards may be
canceled, forfeited, or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;

 
 
3

--------------------------------------------------------------------------------

 
 
 
(v)
determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, other property, and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee;

 
 
(vi)
interpret and administer the Plan and any instrument or agreement relating to
the Plan, or any Award made under the Plan, including any Award Agreement;

 
 
(vii)
establish, amend, suspend, or reconcile such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

 
 
(viii)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

 
(b)           Unless otherwise expressly provided in the Plan or any Award
Agreement, all designations, determinations, interpretations, and other
decisions under or with respect to the Plan, any Award, or any Award Agreement,
shall be within the sole discretion of the Committee, may be made at any time,
and shall be final, conclusive, and binding upon all Persons, including the
Company, any Affiliate, any Participant, any holder or beneficiary of any Award,
and any employee of the Company or of any Affiliate.
 
(c)           The Committee may delegate to one or more executive officers of
the Company or to a committee of executive officers of the Company the authority
to grant Awards to Employees who are not officers or directors of the Company
and to amend, modify, cancel or suspend Awards to such employees, subject to
Sections 7 and 9.
 
Section 4.  Shares Available For Awards.
 
(a)           Maximum Shares Available.  The maximum number of Shares that may
be issued to Participants pursuant to Awards under the Plan shall be 5,000,000
Shares (the “Plan Maximum”), subject to adjustment as provided in Section 4(c)
below.  Pursuant to any Awards, the Company may in its discretion issue treasury
Shares or authorized but previously unissued Shares pursuant to Awards
hereunder. For the purpose of accounting for Shares available for Awards under
the Plan, the following shall apply:
 
 
(i)
Only Shares relating to Awards actually issued or granted hereunder shall be
counted against the Plan Maximum. Shares corresponding to Awards that by their
terms expired, or that are forfeited, canceled or surrendered to the Company
without full consideration paid therefor shall not be counted against the Plan
Maximum.

 
 
(ii)
Shares that are forfeited by a Participant after issuance, or that are
reacquired by the Company after issuance without full consideration paid
therefor, shall be deemed to have never been issued under the Plan and
accordingly shall not be counted against the Plan Maximum.

 
 
(iii)
Awards not denominated in Shares shall be counted against the Plan Maximum in
such amount and at such time as the Committee shall determine under procedures
adopted by the Committee consistent with the purposes of the Plan.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(iv)
Substitute Awards shall not be counted against the Plan Maximum, and clauses (i)
and (ii) of this Section shall not apply to such Awards.

 
 
(v)
The maximum number of Shares that may be the subject of Awards made under this
Plan to a single Participant in any two year period shall be 2,500,000.

 
 
(vi)
With respect to any performance period no Participant may be granted Awards of
incentive stock or incentive units under this Plan that vest upon the
achievement of performance objectives in respect of more than 2,500,000 Shares
of common stock or, if such Awards are settled in cash, the fair market value
thereof determined at the time of payment, each subject to adjustment as
provided in Section 4(c) below.

 
(b)           Shares Available for ISOs. The maximum number of Shares for which
ISOs may be granted under the Plan shall not exceed the Plan Maximum as defined
in Section 4(a) above, subject to adjustment as provided in Section 4(c) below.
 
(c)           Adjustments to Avoid Dilution. Notwithstanding paragraphs (a) and
(b) above, in the event of a stock or extraordinary cash dividend, split-up or
combination of Shares, merger, consolidation, reorganization, recapitalization,
or other change in the corporate structure or capitalization affecting the
outstanding common stock of the Company, such that an adjustment is determined
by the Committee to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan or any Award, then the Committee may make appropriate adjustments to (i)
the number or kind of Shares available for the future granting of Awards
hereunder, (ii) the number and type of Shares subject to outstanding Awards, and
(iii) the grant, purchase, or exercise price with respect to any Award; or if it
deems such action appropriate, the Committee may make provision for a cash
payment to the holder of an outstanding Award; provided, however, that with
respect to any ISO no such adjustment shall be authorized to the extent that
such would cause the ISO to violate Code Section 422 or any successor provision
thereto.  The determination of the Committee as to the adjustments or payments,
if any, to be made shall be conclusive.
 
(d)           Other Plans.  Shares issued under other plans of the Company shall
not be counted against the Plan Maximum or other maximum amounts under the Plan.
 
Section 5.  Eligibility.
 
Any director of the Company, Consultant or Employee shall be eligible to be
designated a Participant.
 
Section 6. Awards.
 
(a)           Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine:
 
 
(i)
Exercise Price.  The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that except in the case of
Substitute Awards, no Option granted hereunder may have an exercise price of
less than 100% of Fair Market Value of a Share on the date of grant.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(ii)
Times and Method of Exercise.  The Committee shall determine the time or times
at which an Option may be exercised in whole or in part; in no event, however,
shall the period for exercising an Option extend more than 10 years from the
date of grant. The Committee shall also determine the method or methods by which
Options may be exercised, and the form or forms (including without limitation,
cash, Shares, other Awards, or other property, or any combination thereof,
having a Fair Market Value on the exercise date equal to the relevant exercise
price), in which payment of the exercise price with respect thereto may be made
or deemed to have been made.

 
 
(iii)
Incentive Stock Options. The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision thereto, and any regulations promulgated
thereunder.

 
 
(iv)
Termination.  Except as otherwise provided in the Option agreement, in the event
that a Participant terminates employment or director status or becomes disabled,
or in the case of a Consultant, ceases to have a Business Relationship with the
Company, Options granted hereunder shall be exercisable only as specified below:

 
(A)           Disability or Death.  Except as otherwise provided in an
employment agreement with a Participant or as the Committee may otherwise
provide, if a Participant becomes disabled or dies, any vested, unexercised
portion of an Option that is at least partially vested at the time of the
termination shall be forfeited in its entirety if not exercised by the
Participant (or his or her heirs or representatives) within six (6) months of
the date of death or disability, unless the Committee has in its sole discretion
established an additional exercise period (but in any case not longer than the
original option term).  Except as otherwise provided in an employment agreement
with a Participant or as the Committee may otherwise provide, any portion of
such partially vested Option that is not vested at the time of disability or
death shall be forfeited.  Except as otherwise provided in an employment
agreement with a Participant or as the Committee may otherwise provide, any
outstanding Option granted to a Participant at the time of disability or death,
for which no vesting has occurred at the time of disability or death, shall be
forfeited on the date of disability or death.
 
(B)           Termination for Reasons Other Than Death or Disability.  Except as
otherwise provided in an employment agreement with a Participant or as the
Committee may otherwise provide, if a Participant terminates employment or
director status for reasons other than death or disability, or in the case of a
Consultant, ceases to have a Business Relationship with the Company, any vested,
unexercised portion of an Option that is at least partially vested at the time
of the termination shall be forfeited in its entirety if not exercised by the
Participant within three (3) months of the date of termination of employment or
director status, unless the Committee has in its sole discretion established an
additional exercise period (but in any case not longer than the original option
term).  Any portion of such partially vested Option that is not vested at the
time of termination shall be forfeited unless the Committee has in its sole
discretion established that a Participant may continue to satisfy the vesting
requirements beyond the date of his or her termination of employment, director
or Consultant status.  Except as otherwise provided in an employment agreement
with a Participant or as the Committee may otherwise provide, any outstanding
Option granted to a Participant terminating employment, director or Consultant
status other than for death or disability, for which no vesting has occurred at
the time of the termination shall be forfeited on the date of termination.
 
 
6

--------------------------------------------------------------------------------

 
 
(C)           Conditions Imposed on Unvested Options.  Notwithstanding the
foregoing provisions describing the additional exercise periods for Options upon
termination of employment, director or Consultant status, the Committee may in
its sole discretion condition the right of a Participant to exercise any portion
of a partially vested Option for which the Committee has established an
additional exercise period on the Participant’s agreement to adhere to such
conditions and stipulations which the Committee may impose, including, but not
limited to, restrictions on the solicitation of employees or independent
contractors, disclosure of confidential information, covenants not to compete,
refraining from denigrating through adverse or disparaging communication,
written or oral, whether or not true, the operations, business, management,
products or services of the Company or its current or former employees and
directors, including without limitation, the expression of personal views,
opinions or judgments.  The unvested Options of any Participant for whom the
Committee has given an additional exercise period subject to such conditions
subsequent as set forth in this Section 6(a)(iv)(C) shall be forfeited
immediately upon a breach of such conditions.
 
(D)           Forfeiture for Gross Misconduct.  Notwithstanding anything to the
contrary herein, any Participant who engages in “Gross Misconduct”, as defined
herein, (including any Participant who may otherwise qualify for disability
status) shall forfeit all outstanding, unexercised Options, whether vested or
unvested, as of the date such Gross Misconduct occurs.  For purposes of the
Plan, Gross Misconduct shall be defined to mean (i) the Participant’s conviction
of a felony (or crime of similar magnitude in non-U.S. jurisdictions) in
connection with the performance or nonperformance of the Participant’s duties
(ii) acts of dishonesty by the Participant resulting or intending to result in
personal gain or enrichment at the expense of the Company, its subsidiaries or
affiliates or (iii) the Participant’s willful act or failure to act in a way
that results in material injury to the business or reputation of the Company or
employees of the Company.
 
(E)           Vesting.  For purposes of the Plan, any reference to the “vesting”
of an Option shall mean any events or conditions which, if satisfied, entitle a
Participant to exercise an Option with respect to all or a portion of the shares
covered by the Option.  The complete vesting of an Option shall be subject to
Section 6(a)(iv)(D) hereof.  Such vesting events or conditions may be set forth
in the Notice of Grant or otherwise be determined by the Committee.
 
(b)           Restricted Stock and Restricted Stock Units.  The Committee is
hereby authorized to grant Awards of Restricted Stock and or Restricted Stock
Units to Participants with the following terms and conditions.
 
 
(i)
Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, continued employment, director or Consultant service over a
specified period or the attainment of specified Performance Objectives (as
defined in Section 6(e)(ii)(B)) or Performance Goals, in accordance with Section
13), which restrictions may lapse separately or concurrently at such time or
times, in such installments or otherwise, as the Committee may deem appropriate.

 
 
(ii)
Registration. Any Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates.  In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(iii)
Termination.  Except as otherwise provided in an employment agreement with a
Participant or as the Committee may otherwise provide, upon termination of
employment or director service of a Participant, or in the case of a Consultant,
ceases to have a Business Relationship with the Company, for any reason during
the applicable restriction period, all Restricted Stock and all Restricted Stock
Units, or portion thereof, still subject to restriction shall be forfeited and
reacquired by the Company; provided, however, that in the event termination of
employment or director service is due to the death or disability of the
Participant, the Committee may waive in whole or in part any or all remaining
restrictions with respect to Restricted Stock or Restricted Stock Units.

 
(c)           Dividend Equivalents. The Committee may grant to Participants
Dividend Equivalents under which the holders thereof shall be entitled to
receive payments equivalent to dividends with respect to a number of Shares
determined by the Committee, and the Committee may provide that such amounts
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested.  Subject to the terms of the Plan, such Awards may have such terms
and conditions as the Committee shall determine.
 
 
(i)
Termination. Except as otherwise provided in an employment agreement with a
Participant or as the Committee may otherwise provide, upon termination of the
Participant’s employment or director service, or in the case of a Consultant,
ceases to have a Business Relationship with the Company,  for any reason during
the term of a Dividend Equivalent, the right of a Participant to payment under a
Dividend Equivalent shall terminate as of the date of termination; provided,
however, that in the event the Participant’s employment or director service
terminates because of the death or disability of a Participant the Committee may
determine that such right terminates at a later date.

 
(d)           Other Stock-Based Awards. The Committee is hereby authorized to
grant to Participants such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to
Shares (including without limitation securities convertible into Shares), as are
deemed by the Committee to be consistent with the purposes of the Plan;
provided, however, that such grants must comply with Rule 16b-3 and applicable
law.
 
 
(i)
Consideration.  If applicable, Shares or other securities delivered pursuant to
a purchase right granted under this Section 6(d) shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including without limitation cash, Shares, other securities, other Awards
or other property, or any combination thereof, as the Committee shall determine;
provided, however, that except in the case of Substitute Awards, no derivative
security (as defined in Rule 16b-3) awarded hereunder may have an exercise price
of less than 100% of Fair Market Value of a Share on the date of grant.

 
 
(ii)
Termination.  In granting any Stock-Based Award pursuant to this Section 6(d)
the Committee shall also determine what effect the termination of employment or
director service of the Participant holding such Award, or in the case of a
Consultant, ceasing to have a Business Relationship with the Company, shall have
on the rights of the Participant pursuant to the Award.

 
(e)           General. The following general provisions shall apply to all
Awards granted hereunder, subject to the terms of other sections of this Plan or
any Award Agreement.
 
 
(i)
Award Agreements.  Each Award granted under this Plan shall be evidenced by an
Award Agreement which shall specify the relevant material terms and conditions
of the Award and which shall be signed by the Participant receiving such Award,
if so indicated by the Award.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(ii)
Performance Awards. Subject to the other terms of this Plan, the payment,
release or exercisability of any Award, in whole or in part, may be conditioned
upon the achievement of such Performance Objectives (as defined below) during
such performance periods as are specified by the Committee. Hereinafter in this
Section 6(e)(ii) the terms payment, pay, and paid also refer to the release or
exercisability of a Performance Award, as the case may require.

 
(A)           Terms. The Committee shall establish the terms and conditions of
any Performance Award including the Performance Objectives (as defined below) to
be achieved during any performance period, the length of any performance period,
any event the occurrence of which will entitle the holder to payment, and the
amount of any Performance Award granted.
 
(B)           Performance Objectives. The Committee shall establish “Performance
Objectives” the achievement of which shall entitle the Participant to payment
under a Performance Award. Performance Objectives may be any measure of the
business performance of the Company, or any of its divisions or Affiliates,
including but not limited to the growth in book or market value of capital
stock, the increase in the earnings in total or per share, or any other
financial or non-financial indicator specified by the Committee.
 
 (C)           Fulfillment of Conditions and Payment.  The Committee shall
determine in a timely manner whether all or part of the conditions to payment of
a Performance Award have been fulfilled and, if so, the amount, if any, of the
payment to which the Participant is entitled.
 
 
(iii)
Rule 16b-3 Six Month Limitations. To the extent required in order to render the
grant of an Award, the exercise of an Award or any derivative security, or the
sale of securities corresponding to an Award, an exempt transaction under
Section 16(b) of the Securities Exchange Act of 1934 only, any equity security
granted under the Plan to a Participant must be held by such Participant for at
least six months from the date of grant, or in the case of a derivative security
granted pursuant to the Plan to a Participant, at least six months must elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security.  Terms used in the preceding sentence shall,
for the purposes of such sentence only, have the meanings if any, assigned or
attributed to them under Rule 16b-3.

 
 
(iv)
Limits on Transfer of Awards. No Award (other than Released Securities), and no
right under any such Award shall be assignable, alienable, pledgeable,
attachable, encumberable, saleable, or transferable by a Participant other than
by will or by the laws of descent and distribution or pursuant to a domestic
relations order (or, in the case of Awards that are forfeited or canceled, to
the Company); and any purported assignment, sale, transfer, thereof shall be
void and unenforceable against the Company or Affiliate.  If the Committee so
indicates in writing to a Participant, he or she may designate one or more
beneficiaries who may exercise the rights of the Participant and receive any
property distributable with respect to any Award upon the death of the
Participant.

 
 
(v)
Exercisability.  Each Award, and each right under any Award, shall be
exercisable, during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative or by a transferee receiving such Award pursuant to a domestic
relations order referred to above.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(vi)
No Cash Consideration for Awards. Awards may be granted for no cash
consideration, or for such minimal cash consideration as the Committee may
specify, or as may be required by applicable law.

 
 
(vii)
Awards May Be Granted Separately or Together.  Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate.  Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.
Performance Awards and Awards which are not Performance Awards may be granted to
the same Participant.

 
 
(viii)
Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.

 
 
(ix)
Term of Awards. Except as provided in Sections 6(a)(ii) or 6(a)(iv), the term of
each Award shall be for such period as may be determined by the Committee.

 
 
(x)
Share Certificates. All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such
restrictions.  Unrestricted certificates representing Shares, evidenced in such
manner as the Committee shall deem appropriate, shall be delivered to the holder
of Restricted Stock, Restricted Stock Units or any other relevant Award promptly
after such related Shares shall become Released Securities.

 
Section 7.  Amendment and Termination of Awards.
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan, the following shall apply to all
Awards.
 
(a)           Amendments to Awards.  Subject to Section 6(b)(i), the Committee
may waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue, cancel or terminate, any Award heretofore granted without
the consent of any relevant Participant or holder or beneficiary of an Award;
provided, however, that no such amendment, alteration, suspension,
discontinuance, cancellation or termination that would be adverse to the holder
of such Award may be made without such holder’s consent.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Adjustments of Awards Upon Certain Acquisitions.  In the event the
Company or an Affiliate shall issue Substitute Awards, the Committee may make
such adjustments, not inconsistent with the terms of the Plan, in the terms of
Awards as it shall deem appropriate in order to achieve reasonable comparability
or other equitable relationship between the assumed awards and the Substitute
Awards granted under the Plan.
 
(c)           Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee shall be authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) hereof) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits to be made available under the
Plan or an Award Agreement.
 
(d)           Correction of Defects, Omissions, and Inconsistencies.  The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in any Award Agreement in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
 
Section 8.  Acceleration upon a Change of Control. Except as otherwise provided
in the applicable Award agreement, in the event of a Change of Control the
following shall apply:
 
(a)           Effect on Awards.
 
 
(i)
Options. In the event of a Change of Control, all Options outstanding on the
date of such Change of Control shall become immediately and fully exercisable
without regard to any vesting schedule provided for in the Option.

 
 
(ii)
Restricted Stock and Restricted Stock Units. In the event of a Change of
Control, all restrictions applicable to any Restricted Stock or Restricted Stock
Unit shall terminate and be deemed to be fully satisfied for the entire stated
restricted period of any such Award, and the total number of underlying Shares
shall become Released Securities.  The Participant shall immediately have the
right to the prompt delivery of certificates reflecting such Released
Securities.

 
 
(iii)
Dividend Equivalents. In the event of a Change of Control, the holder of any
outstanding Dividend Equivalent shall be entitled to surrender such Award to the
Company and to receive payment of an amount equal to the amount that would have
been paid over the remaining term of the Dividend Equivalent, as determined by
the Committee.

 
 
(iv)
Other Stock-Based Awards. In the event of a Change of Control, all outstanding
Other Stock-Based Awards of whatever type shall become immediately vested and
payable in an amount that assumes that the Awards were outstanding for the
entire period stated therein, as determined by the Committee.

 
 
(v)
Performance Awards. In the event of a Change of Control, Performance Awards for
all performance periods, including those not yet completed, shall immediately
become fully vested and payable in accordance with the following:

 
(A)           Non-Financial Performance Objectives.  The total amount of
Performance Awards conditioned on nonfinancial Performance Objectives and those
conditioned on financial performance shall be immediately payable (or
exercisable or released, as the case may be) as if the Performance Objectives
had been fully achieved for the entire performance period.
 
 
11

--------------------------------------------------------------------------------

 
 
(B)           Financial Performance Objectives.  For Performance Awards
conditioned on financial Performance Objectives and payable in cash, the
Committee shall determine the amount payable under such Award by taking into
consideration the actual level of attainment of the Performance Objectives
during that portion of the performance period that had occurred prior to the
date of the Change of Control, and with respect to the part of the performance
period that had not occurred prior to the date of the Change of Control, the
Committee shall determine an anticipated level of attainment taking into
consideration available historical data and the last projections made by the
Company’s Chief Financial Officer prior to the Change of Control.  The amount
payable shall be the present value of the amount so determined by the Committee
discounted using a factor that is the Prime Rate as established by JP Morgan
Chase, N.A. as of the date of the Change of Control.
 
 
(vi)
Determination Final.  The Committee’s determination of amounts payable under
this Section 8(a) shall be final. Except as otherwise provided in Section
8(a)(1), any amounts due under this Section 8(a) shall be paid to Participants
within 30 days after such Change of Control.

 
 
(vii)
Exclusion.  The provisions of this Section 8(a) shall not be applicable to any
Award granted to a Participant if any Change of Control results from such
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)) of Shares
or other Company common stock or Company voting securities.

 
(b)           Change of Control Defined.  “A Change of Control” shall be deemed
to have occurred if:
 
 
(i)
there is an acquisition, in any one transaction or a series of transactions,
other than from the Company, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial
ownership (within the meaning of Rule 13(d)(3) promulgated under the Exchange
Act) of 50% or more of either the then outstanding shares of Common Stock or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its subsidiaries, or any
employee benefit plan (or related trust) of the Company or its subsidiaries, or
any corporation with respect to which, following such acquisition, more than 50%
of the then outstanding shares of common stock of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the common stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock or the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors, as the case may be; or

 
 
(ii)
individuals who, as of March 7, 2013, constitute the Board (as of such date, the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to March 7,
2013 whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14(a)(11) or Regulation 14A promulgated under the
Exchange Act); or

 
 
12

--------------------------------------------------------------------------------

 
 
 
(iii)
there occurs either (A) the consummation of a reorganization, merger or
consolidation, in each case, with respect to which the individuals and entities
who were the respective beneficial owners of the common stock and voting
securities of the Company immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation, or (B) an approval by the stockholders
of the Company of a complete liquidation of dissolution of the Company or of the
sale or other disposition of all or substantially all of the assets of the
Company.

 
Section 9.  Amendment and Termination of the Plan.
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan, the Board of Directors may amend,
alter, suspend, discontinue, or terminate the Plan, including without limitation
any such action to correct any defect, supply any omission or reconcile any
inconsistency in the Plan, without the consent of any stockholder, Participant,
other holder or beneficiary of an Award, or Person; provided that any such
amendment, alteration, suspension, discontinuation, or termination that would
impair the rights of any Participant, or any other holder or beneficiary of any
Award heretofore granted shall not be effective without the approval of the
affected Participant(s); and provided further, that, notwithstanding any other
provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company no such amendment, alteration, suspension,
discontinuation or termination shall be made that would increase the total
number of Shares available for Awards under the Plan, except as provided in
Section 4 hereof.
 
Section 10.  General Provisions
 
(a)           No Rights to Awards.  No Employee, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees, Participants, or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each recipient.
 
(b)           Withholding.  The Company or any Affiliate shall be authorized to
withhold from any Award granted or any payment due or transfer made under any
Award or under the Plan the amount (in cash, Shares, other securities, other
Awards, or other property) of withholding taxes due in respect of an Award, its
exercise, or any payment or transfer under such Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company or
Affiliate to satisfy all obligations for the payment of such taxes.
 
(c)           No Limit on Other Compensation Agreements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements and such arrangements
may be either generally applicable or applicable only in specific cases.
 
(d)           No Right to Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate.  Further, the Company or an Affiliate may at any time
dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(e)           Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware and applicable Federal law.
 
(f)           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person, or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
 
(g)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person.  To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be that of an unsecured general creditor of the Company or any Affiliate.
 
(h)           No Fractional Shares.  No fractional Share shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Shares, or whether such fractional Shares, or whether
such fractional Shares or any rights thereto shall be canceled, terminated, or
otherwise eliminated.
 
(i)           Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
 
Section 11.  Effective Date of the Plan.
 
The Plan shall be effective as of the date of its approval by the Board of
Directors.  The Plan shall be submitted for approval by the stockholders of the
Company not later than one year following the effective date.
 
Section 12.  Term of the Plan.
 
No Award shall be granted under the Plan after the tenth anniversary of the
effective date hereof.  However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such date, and the authority of the Committee hereunder to amend, alter,
adjust, suspend, discontinue, or terminate any such Award, or to waive any
conditions or rights under any such Award, and the authority of the Board of
Directors of the Company to amend the Plan, shall extend beyond such date.
 
Section 13.  Participants Subject to Section 162(m).
 
(a)           Applicability.  The provisions of this Section 13 shall be
applicable to all Covered Awards.  Covered Awards shall be made subject to the
achievement of one or more pre-established Performance Goals, in accordance with
procedures to be established by the Committee from time to
time.  Notwithstanding any provision of the Plan to the contrary, the Committee
shall not, other than upon a Change of Control, have discretion to waive or
amend such Performance Goals or to, except as provided in Section
4(c),  increase the number of Shares subject to Covered Awards or the amount
payable pursuant to Covered Awards after the Performance Goals have been
established; provided, however, that the Committee may, in its sole discretion,
reduce the number of Shares subject to Covered Awards or the amount which would
otherwise be payable pursuant to Covered Awards; and provided, further, that the
provisions of Section 8 shall override any contrary provision of this Section
13.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Certification.  No shares shall be delivered and no payment shall
be made pursuant to a Covered Award unless and until the Committee shall have
certified in writing that the applicable Performance Goals have been attained.
 
(c)           Procedures.  The Committee may from time to time establish
procedures pursuant to which Covered Employees will be permitted or required to
defer receipt of amounts payable under Awards made under the Plan.
 
(d)           Committee.  Notwithstanding any other provision of the Plan, for
all purposes involving Covered Awards, the Committee shall consist of at least
two members of the Board of Directors, each of whom is an “outside director”
within the meaning of Section 162(m).
 
Section 14.  Code §409A Compliance.
 
To the extent any Award hereunder provides for a deferral of compensation
(within the meaning of Code §409A and related regulations), the material terms
of the deferral, to the extent required under Treasury Regulation
§1.409A-1(c)(3) to establish a deferred compensation plan, shall be set forth in
the written Award documentation (including by incorporation by reference, if
applicable) prior to the effective date of such Award.  Such provisions may
include a requirement that if any payment or acceleration of a payment is made
upon a change of control, the definition of change of control for purposes of
such award also complies with the requirements of Treasury Regulation
§1.409A-3(i)(5).


In addition, whenever it is provided in this Plan or in any Award made hereunder
that a payment or delivery is to be made “promptly” after a given event, such
payment or delivery shall be made within 10 days of the event and the recipient
shall have no right to designate the taxable year of payment or delivery.
 
Effective as of March 7, 2013.




23301/1/2831992.4
 
 
15

--------------------------------------------------------------------------------